Case 9:20-cv-80484-RS Document 15 Entered on FLSD Docket 04/11/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


 LAURA LOOMER,

                        Plaintiff,

          v.                                               Case No. 9:20-cv-80484-RS

 FACEBOOK, INC.,                                           The Honorable Rodney Smith

                        Defendant.


   DEFENDANT FACEBOOK, INC.’S REPLY IN RESPONSE TO PLAINTIFF LAURA
     LOOMER’S OPPOSITION TO MOTIONS FOR PRO HAC VICE ADMISSION

        On April 10, 2020, counsel for Defendant Facebook, Inc. filed motions for the pro hac vice

 admission of Davis Wright Tremaine LLP (“DWT”) attorneys Laura R. Handman, Alison Schary,

 and Chelsea T. Kelly, in the above-captioned case (“Loomer II”). See ECF Nos. 10–12. The Court

 has already admitted these attorneys in the related case of Loomer v. Facebook, Inc., Case No.

 9:19-cv-80893-RS (S.D. Fla. 2019) (“Loomer I”).

        The same day, Plaintiff Laura Loomer filed an opposition to the motions. ECF No. 13

 (“Opp.”). In her Opposition, Ms. Loomer (1) objects that the Davis Wright Tremaine attorneys

 did not seek “consent . . . for their pro hac vice motions before these motions were filed”; and (2)

 claims, without elaboration, that DWT “ha[s] engaged in unethical acts and practices regarding

 Plaintiff Loomer in violation of The Florida Rules of Professional Conduct.” Opp. at 1.

        Neither objection has merit.

        First, Local Rule 7.1(a)(3) expressly exempts pro hac vice motions from the requirement

 that parties should confer before filing motions. See S.D. Fla. L.R. 7.1(a)(3) (“Prior to filing any

 motion in a civil case, except a motion . . . for pro hac vice admission . . . , counsel for the movant

 shall confer (orally or in writing), or make reasonable effort to confer (orally or in writing), with
Case 9:20-cv-80484-RS Document 15 Entered on FLSD Docket 04/11/2020 Page 2 of 2



 all parties or non-parties who may be affected by the relief sought in the motion in a good faith

 effort to resolve by agreement the issues to be raised in the motion.” (emphasis added)).

         Second, Ms. Loomer provides no basis for her inflammatory allegation that DWT has

 “engaged in unethical acts and practices.” Opp. at 1. Nor can she. The DWT attorneys have

 comported themselves ethically and in good faith throughout both the Loomer I and Loomer II

 litigations.

         For the reasons set forth above, Facebook requests that the Court grant the motions of the

 DWT attorneys for pro hac vice admission in Loomer II. See ECF Nos. 10–12.


 Dated: April 11, 2020                        Respectfully submitted,
                                              s/Brian W. Toth
                                              GELBER SCHACHTER & GREENBERG, P.A.
                                              Brian W. Toth
                                              Florida Bar No. 57708
                                              Natalia B. McGinn
                                              Florida Bar No. 1011385
                                              1221 Brickell Avenue, Suite 2010
                                              Miami, Florida 33131
                                              Phone: (305) 728-0965
                                              btoth@gsgpa.com
                                              nmcginn@gsgpa.com

                                              DAVIS WRIGHT TREMAINE LLP
                                              Laura R. Handman*
                                              Alison Schary*
                                              Chelsea T. Kelly*
                                              1919 Pennsylvania Avenue, N.W.
                                              Suite 800
                                              Washington, DC 20006
                                              Phone: (202) 973-4224
                                              laurahandman@dwt.com
                                              alisonschary@dwt.com
                                              chelseakelly@dwt.com

                                              *Pro hac vice motions pending
                                              Counsel for Defendant Facebook, Inc.




                                                 2
